Title: To Benjamin Franklin from Jean de Neufville & fils, 27 December 1781
From: Neufville, Jean de, & fils
To: Franklin, Benjamin


May It please your Excellency
Amsterdam 27th. Decr. 1781.
Though we have nothing to add on the Business Which we are sorry has given your Excellency & ourselves so much trouble— yet it may be some Satisfaction to you we should Confirm what we said before of the Continental goods being now at the disposal of the Honble. Thos. Barclay Esqr. & His Excy. Mr. Adams who doubtless have apprized you thereof, & of the readiness we Shewed In Conforming ourselves to the last orders we received from Major Jackson in date of the 30th. Ulto. and to your Excellencys Which defference & respect we will ever Shew to your Commands that we may thereby give you Indubitable proofs how much we have the Honnor to be Your Excellencys Most Obedt. & Humble Servts.
John DE Neufville & Son.
His Excellency Dr B Franklin Minister plenipo: at the Court of Versailles
